 

Exhibit 10.2

 

 

COLLATERAL AGREEMENT

DATED AND EFFECTIVE AS OF NOVEMBER 3, 2010,

AMONG

QUALITY DISTRIBUTION, INC.,

AS HOLDINGS,

QUALITY DISTRIBUTION, LLC,

AND

QD CAPITAL CORPORATION

AS ISSUERS,

EACH SUBSIDIARY OF QUALITY DISTRIBUTION, LLC

IDENTIFIED HEREIN,

AND

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

AS COLLATERAL AGENT

NOVEMBER 3, 2010

 

 

THIS COLLATERAL AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT OF EVEN DATE HEREWITH AMONG CREDIT SUISSE, CAYMAN ISLANDS BRANCH AND
GENERAL ELECTRIC CAPITAL CORPORATION, AS INTERCREDITOR AGENTS, AND THE BANK OF
NEW YORK TRUST COMPANY N.A., AS TRUSTEE, AS SET FORTH MORE FULLY IN SECTION 9.17
HEREOF. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page   ARTICLE I   

DEFINITIONS

     2      

Section 1.01. Indenture

     2      

Section 1.02. Other Defined Terms

     2    ARTICLE II   

[INTENTIONALLY OMITTED]

     8    ARTICLE III   

PLEDGE OF SECURITIES

     8      

Section 3.01. Pledge

     8      

Section 3.02. Delivery of the Pledged Collateral

     9      

Section 3.03. Representations, Warranties and Covenants

     10      

Section 3.04. Registration in Nominee Name; Denominations

     12      

Section 3.05. Voting Rights; Dividends and Interest, Etc

     12      

Section 3.06. Subsequently Acquired Pledged Collateral

     14    ARTICLE IV   

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

     15      

Section 4.01. Security Interest

     15      

Section 4.02. Representations and Warranties

     18      

Section 4.03. Covenants

     21      

Section 4.04. Other Actions

     24      

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     26    ARTICLE V    REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT
TO TRANSPORTATION EQUIPMENT      27      

Section 5.01. Representations and Warranties

     27      

Section 5.02. Perfection of Security Interests in Transportation Equipment
Represented by a Certificate of Title

     28      

Section 5.03. Maintenance of Registration

     29      

Section 5.04. Remedies

     29      

Section 5.05. Further Assurances

     29    ARTICLE VI   

REMEDIES

     29      

Section 6.01. Remedies Upon Default

     29      

Section 6.02. Application of Proceeds

     31      

Section 6.03. Securities Act, Etc

     32      

Section 6.04. Remedies Cumulative

     32   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

          Page     

Section 6.05. Discontinuance of Proceedings

     33    ARTICLE VII   

OTHER SECOND-LIEN OBLIGATIONS

     33      

Section 7.01. Other Second-Lien Obligations

     33    ARTICLE VIII   

[INTENTIONALLY OMITTED]

     34    ARTICLE IX   

MISCELLANEOUS

     34      

Section 9.01. Notices

     34      

Section 9.02. Security Interest Absolute

     34      

Section 9.03. Limitation By Law

     34      

Section 9.04. Binding Effect; Several Agreement

     34      

Section 9.05. Successors and Assigns

     35      

Section 9.06. Collateral Agent’s Fees and Expenses; Indemnification

     35      

Section 9.07. Collateral Agent Appointed Attorney-in-Fact; Duty of Collateral
Agent

     36      

Section 9.08. GOVERNING LAW

     37      

Section 9.09. Waivers; Amendment

     37      

Section 9.10. WAIVER OF JURY TRIAL

     38      

Section 9.11. Severability

     39      

Section 9.12. Counterparts

     39      

Section 9.13. Headings

     39      

Section 9.14. Jurisdiction; Consent to Service of Process

     39      

Section 9.15. Termination or Release

     39      

Section 9.16. Additional Subsidiaries

     40      

Section 9.17. Subject to Intercreditor Agreement

     40      

Section 9.18. Senior Collateral Documents

     41   

SCHEDULE I LEGAL NAME; JURISDICTION OF FORMATION; CHIEF EXECUTIVE OFFICE; TYPE
OF ORGANIZATION; WHETHER A REGISTERED ORGANIZATION; ORGANIZATIONAL
IDENTIFICATION NUMBER; FEDERAL TAXPAYER IDENTIFICATION NUMBER

     1   

SCHEDULE II PLEDGED SECURITIES

     1   

SCHEDULE III PATENTS, TRADEMARKS AND COPYRIGHTS

     1   

SCHEDULE IV FILING JURISDICTIONS

     1   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

SCHEDULE V COMMERCIAL TORT CLAIMS

     1   

SCHEDULE VI MATTERS RELATING TO ACCOUNTS AND INVENTORY

     1   

SCHEDULE VII AFTER-ACQUIRED TRANSPORTATION EQUIPMENT

     1   

EXHIBIT I TO COLLATERAL AGREEMENT

     1   

ANNEX A TO SUPPLEMENT NO.          TO THE GUARANTEE AND COLLATERAL AGREEMENT

     1   

ANNEX B TO SUPPLEMENT NO.          TO THE GUARANTEE AND COLLATERAL AGREEMENT

     1   

ANNEX C TO SUPPLEMENT NO.          TO THE GUARANTEE AND COLLATERAL AGREEMENT

     1   

ANNEX D TO SUPPLEMENT NO.          TO THE GUARANTEE AND COLLATERAL AGREEMENT

     1   

ANNEX E TO SUPPLEMENT NO.          TO THE GUARANTEE AND COLLATERAL AGREEMENT

     1   

ANNEX F TO SUPPLEMENT NO.          TO THE GUARANTEE AND COLLATERAL AGREEMENT

     1   

EXHIBIT II TO COLLATERAL AGREEMENT

     1   

 

-iii-



--------------------------------------------------------------------------------

 

COLLATERAL AGREEMENT dated and effective as of November 3, 2010 (this
“Agreement”), among QUALITY DISTRIBUTION, INC., a Florida corporation
(“Holdings”), QUALITY DISTRIBUTION, LLC, a Delaware limited liability company
(“QD LLC”) and QD CAPITAL CORPORATION, a Delaware Corporation (together with QD
LLC, the “Issuers”), each Subsidiary of QD LLC identified on Schedule I or
otherwise identified herein as a party (each, a “Subsidiary Pledgor” and
collectively, the “Subsidiary Pledgors”) and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A. as collateral agent for the Secured Parties (as defined below) (in
such capacity, the “Collateral Agent”).

WHEREAS, pursuant to the terms, conditions and provisions of the indenture dated
as of the date hereof (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Indenture”), among the Issuers, Holdings, and
The Bank of New York Mellon Trust Company N.A., as trustee (the “Trustee”), the
Issuers are issuing 9.875% Second-Priority Senior Secured Notes due 2018 (the
“Notes”), which will be guaranteed by Holdings, the direct parent of the Issuer,
and the Subsidiary Pledgors;

WHEREAS, pursuant to the Credit Agreement dated as of December 18, 2007 (as
amended, restated, supplemented, waived, otherwise modified, refinanced, renewed
or replaced from time to time, the “Credit Agreement”), among Holdings, Quality
Distribution, LLC, as borrower, the lenders party thereto from time to time,
Credit Suisse, Cayman Islands Branch, as administrative agent, General Electric
Capital Corporation, as collateral agent (the “First Lien Agent”), Suntrust
Bank, as syndication agent, Wachovia Bank, National Association, as
documentation agent and the other parties thereto, the Pledgors (as defined
below) have granted to the First Lien Agent a first-priority lien and security
interest in the Collateral (as defined below);

WHEREAS, the Collateral Agent, the First Lien Agent and certain other parties
have entered into an Intercreditor Agreement as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), pursuant to which the lien upon and security
interest in the Collateral granted by this Agreement are and shall be
subordinated in all respects to the lien upon and security interest in the
Collateral granted pursuant to, and subject to the terms and conditions of, the
Senior Lender Documents (as defined below);

WHEREAS, each Pledgor (as defined below) is executing and delivering this
Agreement pursuant to the terms of the Indenture to induce the Trustee to enter
into the Indenture and to induce the Holders (as defined below) of the Notes to
purchase the Notes;

WHEREAS, Holdings is the parent of QD LLC and the Subsidiary Pledgors are
subsidiaries of QD LLC, and each of them will derive substantial benefits from
the extension of credit to the Issuers pursuant to the Indenture and are willing
to execute and deliver this Agreement in order to induce the Trustee to enter
into the Indenture and to induce the Holders of the Notes to purchase the Notes;
and

WHEREAS, each Pledgor has duly authorized the execution, delivery and
performance of this Agreement.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, for and in consideration of the premises, and of the mutual
covenants herein contained, and in order to induce the Trustee to enter into the
Indenture, and to induce the Holders of the Notes to purchase the Notes, each
Pledgor and the Collateral Agent, on behalf of itself and each Secured Party
(and each of their respective successors or permitted assigns), hereby agree as
follows:

ARTICLE I

Definitions

Section 1.01. Indenture. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the respective meanings assigned thereto in the
Indenture. All capitalized terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“Instrument” shall have the meaning specified in Article 9 of the New York UCC.
If the First Lien Termination Date (as defined below) has occurred, a reference
in this Agreement to the First Lien Agent shall, unless the context requires
otherwise, be construed as a reference to the Collateral Agent and this
agreement shall be interpreted accordingly.

(b) The rules of construction specified in Section 1.04 of the Indenture also
apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.

“Account Debtor” shall mean any person who is or who may become obligated to any
Pledgor under, with respect to, or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Additional Secured Debt Documents” means any document or instrument executed
and delivered with respect to any Other Second-Lien Obligations.

“Additional Secured Party Consent” shall mean a completed additional secured
party consent in the form of Exhibit II hereto.

“After-Acquired Transportation Equipment” shall mean Transportation Equipment
acquired by any Pledgor on or after December 3, 2010.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

 

2



--------------------------------------------------------------------------------

 

“Authorized Representative” with respect to any Other Second-Lien Obligations
means the agent or trustee under the agreement pursuant to which such Other
Second-Lien Obligations are issued or incurred.

“Collateral” shall mean all Article 9 Collateral and Pledged Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Control Agreement” shall mean a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral Agent.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Pledgor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, (b) all registrations and applications for registration
of any such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Discharge of Senior Lender Claims” has the meaning assigned to such term in the
Intercreditor Agreement.

“Equity Interest” has the meaning assigned to the term “Capital Stock” in the
Indenture.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 6.03.

“First Lien Agent” has the meaning assigned to such term in the Intercreditor
Agreement.

“First Lien Termination Date” means, subject to Section 5.7 of the Intercreditor
Agreement, the date on which the Discharge of Senior Lender Claims occurs;
provided that if, at any time after the First Lien Termination Date, the
Discharge of Senior Lender Claims is deemed not to have occurred pursuant to
Section 5.7 of the Intercreditor Agreement, the First Lien Termination Date
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
incurrence and designation of any new Senior Lender Claims as a result of the
occurrence of such first Discharge of Senior Lender Claims).

 

3



--------------------------------------------------------------------------------

 

“General Intangibles” shall mean all “General Intangibles” as defined in the New
York UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property (but excluding “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of the Lanham
Act has been filed, to the extent that, and solely during the period for which,
any assignment of an “intent-to-use” application prior to such filing would
violate the Lanham Act), goodwill, registrations, franchises, tax refund claims
and any guarantee, claim, security interest or other security held by or granted
to any Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Holder” has the meaning assigned to the term “holder” in the Indenture.

“Indenture Documents” means (a) the Indenture, the Notes, the Security Documents
and this Agreement and (b) any other related documents or instruments executed
and delivered pursuant to the Indenture or any Security Document, in each case,
as such agreements may be amended, restated, supplemented or otherwise modified
from time to time.

“Intellectual Property” shall mean all intellectual property of every kind and
nature now owned or hereafter acquired by any Pledgor, including inventions,
designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses,
Trademark Licenses, trade secrets, domain names, confidential or proprietary
technical and business information, know-how, show-how or other data or
information and all related documentation.

“Intellectual Property Collateral” shall have the meaning assigned to such term
in Section 4.02(h).

“Intellectual Property Security Agreement” shall mean a security agreement in
the form hereof or a short form hereof, in each case, which form shall be
reasonably acceptable to the Collateral Agent.

“Intercreditor Agreement” has the meaning assigned to such term in the recitals
of this Agreement.

“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, as defined in the UCC, goods, and merchandise,
wherever located, in each case to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials, and supplies of
any kind, nature, or description which are used or consumed in such

 

4



--------------------------------------------------------------------------------

person’s business or used in connection with the packing, shipping, advertising,
selling, or finishing of such goods, merchandise, and other property, and all
documents of title or other documents representing them.

“IP Agreements” shall mean all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.

“Issuers” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Notes” has the meaning assigned to such term in the recitals of this Agreement.

“Notes Obligations” shall mean (a) the due and punctual payment by the Issuers
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Notes, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Issuers to any of the Secured Parties under the Indenture and
each of the other Indenture Documents, including obligations to pay fees,
expense and reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Issuers to the Secured Parties under or pursuant to the
Indenture and each of the other Indenture Documents and (c) the due and punctual
payment and performance of all the obligations of each other Pledgor under or
pursuant to this Agreement and each of the other Indenture Documents.

“Obligations” shall mean (a) the Notes Obligations, (b) if any Other Second-Lien
Obligations are incurred (and designated as Obligations pursuant to
Section 7.01), (1) the due and punctual payment by the Issuers of (i) the unpaid
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) owing to any holder of Other
Second-Lien Obligations under any Additional Secured Debt Documents, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of the Issuers
to any holder of Other Second-Lien Obligations under the Additional Secured Debt
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (2) the due and
punctual performance of all other obligations of the Issuers under or pursuant
to the Additional Secured Debt Documents and (3) the due and punctual payment
and performance of all the obligations of each other Pledgor under or pursuant
to this Agreement and the Additional Secured Debt Documents.

 

5



--------------------------------------------------------------------------------

 

“Other Second-Lien Obligations” has the meaning assigned to such term in the
Indenture.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” shall mean all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule III,
and all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
III, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” shall mean any Lien permitted by Section 4.12 of the
Indenture.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other certificated securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean Holdings, the Issuers and each Subsidiary Pledgor.

“Rule 3-10” shall have the meaning assigned to such term in Section 3.01.

“Rule 3-16” shall have the meaning assigned to such term in Section 3.01.

“Secured Parties” shall mean (a) the Collateral Agent, (b) each Holder, (c) the
beneficiaries of each indemnification obligation undertaken by any Pledgor under
any Indenture Document, (d) the Trustee, (e) holders of Other Second-Lien
Obligations and their Authorized Representative; provided that such holders and
their Authorized Representative comply with Section 6.01 hereof and such
Authorized Representative executes an Additional Secured Party Consent, and
(f) the successors and permitted assigns of each of the foregoing.

“Security Documents” means this Agreement, any agreement pursuant to which
assets are added to the Collateral or otherwise pledged or mortgaged to secure
the Obligations and any

 

6



--------------------------------------------------------------------------------

other instruments or documents entered into and delivered in connection with any
of the foregoing, as such agreements, instruments or documents may from time to
time be amended, restated, supplemented or otherwise modified from time to time.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Senior Collateral Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Lender Claims” has the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Lender Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

“Senior Lenders” has the meaning assigned to such term in the Intercreditor
Agreement.

“Subsidiary Pledgor” shall have the meaning assigned to such term in the
preliminary statement of this Agreement, and any Subsidiary that becomes a party
hereto pursuant to Section 9.16.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the New York UCC, now or hereafter owned by any Pledgor, or in which
any Pledgor has any rights, and, in any event, shall include, but shall not be
limited to all of such Pledgor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

“Tractor Trailer” shall mean any truck, tractor, trailer, tank trailer or other
trailer or similar vehicle or trailer.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any Pledgor any right to use any Trademark now or hereafter
owned by any third party (including, without limitation, any such rights that
such Pledgor has the right to license).

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of the Lanham Act has been filed, to the extent that, and solely during the
period for which, any assignment of an “intent-to-use” application prior to such
filing would violate the Lanham Act), and all renewals thereof, including those
listed on Schedule III, (b) all goodwill associated

 

7



--------------------------------------------------------------------------------

therewith or symbolized thereby, (c) all claims for, and rights to sue for, past
or future infringements of any of the foregoing and (d) all income, royalties,
damages and payments now or hereafter due and payable with respect to any of the
foregoing, including damages and payments for past or future infringement
thereof.

“Transportation Equipment” means each of the following types of licensed
vehicles and Tractor Trailers owned by any Pledgor: (a) vehicles and Tractor
Trailers used for the transportation and delivery of goods, and (b) vehicles and
Tractor Trailers used for leasing service and (c) vehicles and Tractor Trailers
otherwise in connection with a Pledgor’s business, in each case used in the
ordinary course of such Pledgor’s business.

“Trustee” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

ARTICLE II

[Intentionally Omitted]

ARTICLE III

Pledge of Securities

Section 3.01. Pledge. As security for the payment in full in cash or
performance, as the case may be, in full of its Obligations, each Pledgor hereby
assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a continuing security interest in all of such
Pledgor’s right, title and interest in, to and under (a) the Equity Interests
directly owned by it (including those listed on Schedule II) and any other
Equity Interests obtained in the future by such Pledgor and any certificates
representing all such Equity Interests (the “Pledged Stock”); provided that the
Pledged Stock shall not include (i) the issued and outstanding voting Equity
Interests of any Foreign Subsidiary directly owned by such Pledgor to the extent
the pledge of any such Equity Interests would cause more than 65% of the
outstanding voting Equity Interests of such Foreign Subsidiary to be pledged
hereunder, (ii) to the extent applicable law requires that a subsidiary of such
Pledgor issue directors’ qualifying shares or similar shares, such shares or
nominee or other similar shares, (iii) any Equity Interests of a Subsidiary to
the extent that, as of the date hereof, and for so long as, such a pledge of
such Equity Interests would violate applicable law or an enforceable contractual
obligation binding on or relating to such Equity Interests, or (iv) any Equity
Interests of a person that is not directly or indirectly a Subsidiary, as to
which Article IV shall apply; provided, further, that, (x) Equity Interests will
constitute Pledged Stock only to the extent that such Equity Interests can
secure the Notes without Rule 3-10 or Rule 3-16 of Regulation S-X under the
Securities Act of 1933 (“Rule 3-10” and “Rule 3-16,” respectively) (or any other
law, rule or regulation) requiring separate financial statements of such
Subsidiary to be filed with the SEC (or any other governmental agency); (y) in
the event that either Rule 3-10 or Rule 3-16 requires or is amended, modified or
interpreted by the SEC to require (or is replaced

 

8



--------------------------------------------------------------------------------

with another rule or regulation, or any other law, rule or regulation is
adopted, which would require) the filing with the SEC (or any other governmental
agency) of separate financial statements of any Subsidiary due to the fact that
such Subsidiary’s Equity Interests constitute Pledged Stock, then such Equity
Interests shall automatically be deemed not to be Pledged Stock, but only to the
extent necessary to not be subject to such requirement; and (z) in the event
that either Rule 3-10 or Rule 3-16 is amended, modified or interpreted by the
SEC to permit (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would permit) such Equity Interests to
constitute Pledged Stock without the filing with the SEC (or any other
governmental agency) of separate financial statements of such Subsidiary, then
such Equity Interests shall automatically be deemed to be Pledged Stock; (b)(i)
the debt obligations listed opposite the name of such Pledgor on Schedule II,
(ii) any debt securities in the future issued to such Pledgor, and (iii) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations and debt securities (the “Pledged Debt Securities”);
(c) subject to Section 3.05 hereof, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of, the securities
referred to in clauses (a) and (b) above; (d) subject to Section 3.05 hereof,
all rights and privileges of such Pledgor with respect to the securities and
other property referred to in clauses (a), (b) and (c) above; and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(e) above being collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the First Lien Agent (or, if the
First Lien Termination Date has occurred, the Collateral Agent), for the ratable
benefit of the Secured Parties, any and all Pledged Securities (except in the
case of promissory notes or other instruments evidencing Indebtedness, only to
the extent required to be delivered pursuant to paragraph (b) of this
Section 3.02). The limited liability company interests QD LLC (i) shall at all
times constitute securities governed by Article 8 of the New York UCC in
accordance with organizational documents of QD LLC and (ii) shall be
certificated and shall be subject to the requirements of this Section 3.02(a).
The limited liability company interests or partnership interests of any
Subsidiary shall provide that they may constitute securities governed by Article
8 of the Uniform Commercial Code as in effect in any jurisdiction.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $1.0 million (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Holdings, the Issuers and
their Subsidiaries or (ii) to the extent that a pledge of such promissory note
or instrument would violate applicable law) owed to such Pledgor by any person
to be evidenced by a duly executed promissory note that is pledged and delivered
to the First Lien Agent (or, if the First Lien Termination Date has occurred,
the Collateral Agent), for the ratable benefit of the Secured Parties, pursuant
to the terms hereof. Following the First Lien

 

9



--------------------------------------------------------------------------------

Termination Date, to the extent any such promissory note is a demand note, each
Pledgor party thereto agrees, if requested by the Collateral Agent, to
immediately demand payment thereunder upon an Event of Default specified under
Section 6.01(a), (b), (d), (e), (f) and (h) of the Indenture unless such demand
would not be commercially reasonable or would otherwise expose such Pledgor to
liability to the maker.

(c) Upon delivery to the First Lien Agent (or, if the First Lien Termination
Date has occurred, the Collateral Agent), (i) any Pledged Securities required to
be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the First Lien Agent (or, if the First Lien Termination Date has occurred,
the Collateral Agent) and by such other instruments and documents as the First
Lien Agent (or, if the First Lien Termination Date has occurred, the Collateral
Agent) may reasonably request and (ii) all other property composing part of the
Pledged Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents
(including issuer acknowledgments in respect of uncertificated securities) as
the First Lien Agent (or, if the First Lien Termination Date has occurred, the
Collateral Agent) may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be attached hereto as Schedule II (or a supplement to Schedule II, as
applicable) and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

Section 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be delivered pursuant to Section 3.02;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable (other than
with respect to Pledged Stock consisting of membership interests of limited
liability companies to the extent provided in Sections 18-502 and 18-607 of the
Delaware Limited Liability Company Act) and (ii) in the case of Pledged Debt
Securities, (solely with respect to Pledged Debt Securities issued by a person
that is not a subsidiary of Holdings or an Affiliate of any such subsidiary, to
the best of each Pledgor’s knowledge) are legal, valid and binding obligations
of the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

 

10



--------------------------------------------------------------------------------

 

(c) except for the security interests granted hereunder and those securing
Senior Lender Claims, each Pledgor (i) is and, subject to any transfers made in
compliance with the Indenture, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
as owned by such Pledgor, (ii) holds the same free and clear of all Liens, other
than (x) Liens securing Senior Lender Claims and (y) nonconsensual Permitted
Liens arising by operation of law, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction permitted by the Indenture and other than (x) Liens securing Senior
Lender Claims and (y) Permitted Liens which are nonconsensual and arise by
operation of law and (iv) subject to the rights of such Pledgor under the
Indenture Documents to dispose of Pledged Collateral, will use commercially
reasonable efforts (or, in the case of Equity Interests in Subsidiaries, best
efforts) to defend its title or interest hereto or therein against any and all
Liens (other than (x) Liens securing Senior Lender Claims and (y) nonconsensual
Permitted Liens arising by operation of law), however arising, of all persons;

(d) other than as set forth in the Indenture or in the Senior Lender Documents,
and except for restrictions and limitations imposed by the Indenture Documents,
the Senior Lender Documents or securities laws generally or otherwise permitted
to exist pursuant to the terms of the Indenture, the Pledged Stock (other than
partnership interests) is and will continue to be freely transferable and
assignable, and none of the Pledged Stock is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Stock hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Indenture or in the Senior Lender Documents,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
the Foreign Pledge Agreements and the Intercreditor Agreement, when any Pledged
Securities (including Pledged Stock of any Domestic Subsidiary, or any foreign
stock covered by a Foreign Pledge Agreement) are delivered to the First Lien
Agent (or, if the First Lien Termination Date has occurred, the Collateral
Agent), for the ratable benefit of the Secured Parties, in accordance with this
Agreement and the Intercreditor Agreement and a financing statement covering
such Pledged Securities is filed in the appropriate filing office, the
Collateral Agent will obtain, for the ratable benefit of the Secured Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Securities under the New York UCC as security for the payment and performance of
the Obligations (subject only to (x) Liens securing Senior Lender Claims and
(y) nonconsensual Permitted Liens arising by operation of law);

 

11



--------------------------------------------------------------------------------

 

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that is
has received notice of the security interest granted hereunder;

(i) as of the date hereof, none of the Equity Interests in limited liability
companies or partnerships that is pledged by the Pledgors hereunder other than
Equity Interests of QD LLC constitutes a security under Section 8-103 of the New
York UCC or the corresponding code or statute of any other applicable
jurisdiction; and

(j) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any subsidiary of any Pledgor (other than QD LLC) whose Equity
Interests are, or are required to be, Collateral in a manner to cause such
Equity Interests to constitute a security under Section 8-103 of the New York
UCC or the corresponding code or statute of any other applicable jurisdiction
unless such Pledgor shall have first delivered 10 days written notice to the
First Lien Agent (or, if the First Lien Termination Date has occurred, the
Collateral Agent) and shall have taken all actions contemplated hereby and as
otherwise reasonably required by the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Collateral Agent) to maintain the security
interest of the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Collateral Agent) therein as a valid, perfected, first priority
security interest.

Section 3.04. Registration in Nominee Name; Denominations. The First Lien Agent
(or, if the First Lien Termination Date has occurred, the Collateral Agent), on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the the First Lien Agent
(or, if the First Lien Termination Date has occurred, the Collateral Agent) or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Pledgor
will promptly give to the First Lien Agent (or, if the First Lien Termination
Date has occurred, the Collateral Agent) copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, following the First Lien Termination Date, the First Lien Agent (or,
if the First Lien Termination Date has occurred, the Collateral Agent) shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Subsidiary of QD LLC that is not a party to this Agreement to comply
with a request by the First Lien Agent (or, if the First Lien Termination Date
has occurred, the Collateral Agent), pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Subsidiary of QD LLC for
certificates of smaller or larger denominations.

Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given notice to the relevant Pledgors of the Collateral Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Indenture Documents; provided that, except as permitted
under the Indenture,

 

12



--------------------------------------------------------------------------------

such rights and powers shall not be exercised in any manner that could adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Indenture or any other Indenture Document or the ability of the
Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above;
provided that any failure of the Collateral Agent to so deliver any such
instrument shall not in any way impair or affect the Collateral Agent’s rights
and remedies hereunder.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Indenture Documents and applicable laws; provided that
(A) any noncash dividends, interest, principal or other distributions, payments
or other consideration in respect thereof, including any rights to receive the
same to the extent not so distributed or paid, that would constitute Pledged
Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent for the ratable benefit of the Secured Parties
and shall be forthwith delivered to the First Lien Agent (or if the First Lien
Termination Date has occurred, the Collateral Agent), for the ratable benefit of
the Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Collateral Agent)).

(b) Upon the occurrence and during the continuance of an Event of Default and
following the First Lien Termination Date and after notice by the Collateral
Agent to the relevant Pledgors of the Collateral Agent’s intention to exercise
its rights hereunder, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 3.05 shall cease, and all such
rights shall thereupon become vested, for the ratable benefit of the Secured
Parties, in the Collateral Agent which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions; provided, however, that even after the occurrence of an Event of
Default (other than an Event of Default under Sections

 

13



--------------------------------------------------------------------------------

6.01(e) or (f) of the Indenture), any Pledgor may continue to exercise dividend
and distribution rights to the extent permitted under the Indenture. All
dividends, interest, principal or other distributions received by any Pledgor
contrary to the provisions of this Section 3.05 shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
(or the First Lien Agent, as applicable), for the ratable benefit of the Secured
Parties, and, following the First Lien Termination Date, shall be forthwith
delivered to the Collateral Agent, for the ratable benefit of the Secured
Parties, in the same form as so received (endorsed in a manner reasonably
satisfactory to the Collateral Agent (or the First Lien Agent, as applicable)).
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 6.02 hereof. After all Events of Default have been
cured or waived and the Issuers have delivered to the Collateral Agent a
certificate to that effect, the Collateral Agent shall promptly repay to each
Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after the First Lien Termination Date and after notice by the Collateral Agent
to relevant Pledgors of the Collateral Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.05, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 3.05, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, for the ratable benefit of the Secured
Parties, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided that, unless otherwise
directed by the requisite Holders of the Notes, the Collateral Agent shall have
the right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived and the Issuers have delivered to the
Collateral Agent a certificate to that effect, each Pledgor shall have the right
to exercise the voting and/or consensual rights and powers that such Pledgor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.

(d) Notwithstanding anything to the contrary contained in this Section 3.05, if
an Event of Default of the type referred to in Sections 6.01(e) or (f) of the
Indenture shall have occurred and be continuing, the Collateral Agent shall not
be required to give any notice referred to in this Section 3.05 in order to
exercise any of its rights described in said Sections, and the suspension of the
rights of each of the Pledgors under said Sections shall be automatic upon the
occurrence of such Event of Default.

Section 3.06. Subsequently Acquired Pledged Collateral. If any Pledgor shall
acquire (by purchase, stock dividend, distribution or otherwise) any additional
Pledged Collateral at any time or from time to time after the date hereof,
(i) such Pledged Collateral shall automatically (and without any further action
being required to be taken) be subject to the pledge and security interests
created pursuant to Section 3.01 (and subject to the terms thereof) and (ii)

 

14



--------------------------------------------------------------------------------

such Pledgor will thereafter promptly and, in any event, within 10 Business Days
after it obtains such Pledged Collateral, deliver to the Collateral Agent such
supplements to Schedule II hereto as may be necessary to cause such Schedule to
be complete and accurate at such time.

ARTICLE IV

Security Interests in Other Personal Property

Section 4.01. Security Interest. (a) As security for the payment in cash or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, in full of the Obligations, each Pledgor hereby
assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a continuing security interest (the “Security
Interest”) in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Pledgor or in which such Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(iii) all cash and Deposit Accounts;

(iv) all computer programs of such Pledgor and all intellectual property rights
therein and all other proprietary information of such Pledgor, including but not
limited to Domain Names and trade secret rights;

(v) all Intellectual Property;

(vi) all Documents;

(vii) all Equipment;

(viii) all General Intangibles;

(ix) all Goods;

(x) all Instruments;

(xi) all Inventory;

(xii) all Investment Property;

(xiii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xiv) all Commercial Tort Claims;

 

15



--------------------------------------------------------------------------------

 

(xv) (1) Securities Accounts, (2) Financial Assets credited to Securities
Accounts or Deposit Accounts from time to time, and all Security Entitlements in
respect thereof, (3) all cash held in any Securities Account or Deposit Account
and (4) all other Money in the possession of the Collateral Agent;

(xvi) all Commodity Accounts;

(xvii) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xviii) all books and Records pertaining to the Article 9 Collateral;

(xix) all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

(xx) all After-Acquired Transportation Equipment; and

(xxi) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any assets that are not
pledged as security for Senior Lender Claims, (b) any property or assets owned
by any Foreign Subsidiaries, (c) any Equity Interests of a Foreign Subsidiary to
the extent the pledge of any such Equity Interests would cause more than 65% of
the outstanding voting Equity Interests of such Foreign Subsdiary to be pledged
hereunder, (d) any Real Property held by the Pledgors as a lessee under a lease
or any Real Property owned in fee that does not have an individual fair market
value (as determined in good faith by QD LLC) of at least $1.0 million, (e) any
Transportation Equipment (other than After-Acquired Transportation Equipment),
(f) any assets to the extent that, and for so long as, taking a security
interest in such assets would violate any applicable law or regulation or an
enforceable contractual obligation binding on the assets that existed at the
time of the acquisition thereof and was not created or made binding on the
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets (A) owned on the date hereof or (B) acquired after
the date hereof with Indebtedness of the type permitted pursuant to
Section 4.03(b)(iv) of the Indenture that is secured by a Permitted Lien),
(g) any equipment or other asset owned by any Pledgor that is subject to a
purchase money lien or a Capitalized Lease Obligation, in each case, as
permitted under the Indenture, if the contract or other agreement in which the
Lien is granted (or the documentation providing for such Capitalized Lease
Obligation) prohibits or requires the consent of any Person other than the
Pledgors as a condition to the creation of any other security interest on such
Equipment or asset and, in each case, the prohibition or requirement is
permitted under the Indenture, (h) any Equity Interests acquired after the date
hereof (other than Capital Stock in QD LLC, or in the case of any person which
is a Restricted Subsidiary, Capital Stock in such person acquired after such
person became a Restricted

 

16



--------------------------------------------------------------------------------

Subsidiary) in accordance with the Indenture if, and to the extent that, and for
so long as (A) granting a security interest therein would violate applicable law
or a contractual obligation binding on such Capital Stock and (B) with respect
to contractual obligations, such obligation existed at the time of the
acquisition thereof and was not created or made binding on such Capital Stock in
contemplation of or in connection with the acquisition of such Restricted
Subsidiary, (i) any vehicle, (j) any property excluded from the definition of
Pledged Collateral by virtue of the provisos to Section 3.01 hereof, (k) any
Letter-of-Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose or (l) any Pledgor’s right, title or interest in any license, contract
or agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement, result in a
breach of the terms of, or constitute a default under, or result in the
abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided that (x) immediately upon the ineffectiveness, lapse or termination of
any such provision, the Collateral shall include, and such Pledgor shall be
deemed to have granted a security interest in, all such rights and interests
without any further action on the part of such Pledgor or any Secured Party as
if such provision had never been in effect and (y) the right to receive payments
of money or other consideration in respect of such license, contract or
agreement shall not be excluded from the security interest created hereunder.

(b) Each Pledgor hereby agrees at any time and from time to time to file (and
irrevocably authorizes the Collateral Agent to file) at such Pledgor’s expense
in any relevant jurisdiction any financing statements (including fixture filings
and continuation statements when applicable) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as is necessary or advisable to ensure the perfection of the security
interest in the Article 9 Collateral granted under this Agreement, including
describing such property as “all assets” or “all property”. Each Pledgor agrees
to provide to the Collateral Agent promptly a file stamped copy of each such
financing statement or other evidence of filing. The Collateral Agent shall be
under no obligation whatsoever to file such financing or continuation statements
or to make any other filing in connection with any Article 9 Collateral
hereunder.

Each Pledgor further agrees to file (and the Collateral Agent is further
authorized to file (but shall not be obligated to file absent written direction
of the Issuers) at such Pledgor’s expense with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor, without the signature of any Pledgor, and
naming any Pledgor or the Pledgors as debtors and the Collateral Agent as
secured party. Notwithstanding anything to the

 

17



--------------------------------------------------------------------------------

contrary herein, no Pledgor shall be required to take any action under the laws
of any jurisdiction other than the United States (or any political subdivision
thereof) and its territories and possessions for the purpose of perfecting the
Security Interest in any Article 9 Collateral of such Pledgor constituting
Patents, Trademarks or Copyrights.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or the Indenture,
none of the Pledgors shall be required to enter into any Control Agreement with
respect to any cash or Deposit Account or any Securities Account or Commodities
Account (except as otherwise provided in Section 4.04(b)).

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the other Secured Parties
that:

(a) Schedule I hereto sets forth the following information with respect to each
Pledgor: (i) its true and correct legal name, (ii) its jurisdiction of
formation, (iii) the location of its chief executive office, (iv) the type of
entity of such Pledgor, (v) whether it is a registered organization, (vi) its
organizational identification number, if any, and (vii) its Federal Taxpayer
Identification Number.

(b) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Indenture or in any offering
memorandum related thereto.

(c) The information set forth in any schedule, annex or other document attached
hereto is correct and complete, in all material respects, as of the date hereof.
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral have been prepared for filing in each
governmental, municipal or other office specified by Holdings and constitute all
the filings, recordings and registrations (except to the extent that filings are
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office, or any similar office in any other jurisdiction,
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the ratable benefit of the Secured Parties)
in respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision or state thereof) and its territories and possessions, and
no further or subsequent filing, refiling, recording, rerecording,

 

18



--------------------------------------------------------------------------------

registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of continuation
statements or amendments. Each Pledgor represents and warrants that a fully
executed Intellectual Property Security Agreement containing a description of
all Article 9 Collateral consisting of Intellectual Property with respect to
United States Patents (and Patents for which United States applications are
pending), United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights (and Copyrights for which United States registration applications are
pending) has been delivered to the Collateral Agent and shall be recorded by or
on behalf of such Pledgor with the United States Patent and Trademark Office and
the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060
or 17 U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
in respect of all Article 9 Collateral consisting of such Intellectual Property
in which a security interest may be perfected by recording with the United
States Patent and Trademark Office and the United States Copyright Office, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than the Uniform Commercial Code
financings statements referred to above, and other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(c), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral other than Liens in respect of Senior Lender Claims and other
Permitted Liens.

(e) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

 

19



--------------------------------------------------------------------------------

 

(f) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $1.0 million as of the date hereof except as indicated on Schedule V.

(g) Except as set forth in Schedule VI, as of the date hereof, all Accounts have
been originated by the Pledgors and all Inventory has been produced or acquired
by the Pledgors in the ordinary course of business.

(h) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i) The Intellectual Property Collateral set forth on Schedule III includes all
of the material Patents, Trademarks, Copyrights and IP Agreements owned by such
Pledgor as of the date hereof.

(i) The Intellectual Property Collateral is subsisting and has not been adjudged
invalid or unenforceable in whole or part (except for office actions issued in
the ordinary course by the United States Patent and Trademark Office or any
similar office in any foreign jurisdiction), and to the best of such Pledgor’s
knowledge, is valid and enforceable, except as would not reasonably be expected
to have a Material Adverse Effect. Such Pledgor is not aware of any uses of any
item of Intellectual Property Collateral that would be expected to lead to such
item becoming invalid or unenforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

(ii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(iii) With respect to each IP Agreement, the absence, termination or violation
of which would reasonably be expected to have a Material Adverse Effect:
(A) such Pledgor has not received any notice of termination or cancellation
under such IP Agreement; (B) such Pledgor has not received any notice of a
breach or default under such IP Agreement, which breach or default has not been
cured or waived; and (C) neither such Pledgor nor any other party to such IP
Agreement is in breach or default thereof in any material respect, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination, modification or acceleration under such
IP Agreement.

(iv) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

 

20



--------------------------------------------------------------------------------

 

Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to the Collateral Agent of any change (i) in its corporate
or organization name, (ii) in its identity or type of organization or corporate
structure, (iii) in its Federal Taxpayer Identification Number or organizational
identification number or (iv) in its “location” (determined as provided in UCC
Section 9-307). Each Pledgor agrees promptly to provide the Collateral Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Pledgor agrees not to effect or
permit any change referred to in the first sentence of this paragraph (a) unless
all filings have been made, or will have been made within any applicable
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times prior to and
following such change to have a valid, legal and perfected security interest in
all the Article 9 Collateral prior to any other Lien other than Liens in respect
of Senior Lender Claims and other Permitted Liens, for the ratable benefit of
the Secured Parties. Each Pledgor agrees promptly to notify the Collateral Agent
if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Indenture Documents to
dispose of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as may from time to time be required to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the Security Interest and the filing of any financing statements (including
fixture filings and continuation statements if applicable) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $1.0 million shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the First Lien Agent (or,
if the First Lien Termination Date has occurred, the Collateral Agent), for the
ratable benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Collateral Agent).

Without limiting the generality of the foregoing, each Pledgor hereby agrees
that, should it obtain an ownership or other interest in any Intellectual
Property after the Closing Date (i) the provisions of this Agreement shall
automatically apply thereto, and (ii) any such Intellectual Property shall
automatically become part of the Collateral subject to the terms and conditions
of this Agreement. At the time of any required delivery of information pursuant
to Section 4.02(a)(i) or (ii) of the Indenture, each Pledgor shall (i) deliver
to the First Lien Agent (or, if the First Lien Termination Date has occurred,
the Collateral Agent) such supplements to Schedule III hereto as may be
necessary to cause such Schedule to be complete and accurate at such time,
(ii) sign and deliver to the First Lien Agent (or, if the First Lien Termination
Date has occurred, the Collateral Agent) an appropriate Intellectual Property
Security Agreement with respect to all applicable Intellectual Property owned or
exclusively licensed by it as of the last day of the

 

21



--------------------------------------------------------------------------------

applicable fiscal year, to the extent that such Intellectual Property is not
covered by any previous Intellectual Property Security Agreement so signed and
delivered by it and (iii) take such other action as shall be necessary in order
that all representations and warranties hereunder shall be true and correct with
respect to such Collateral, in each case within 30 days after the date of
delivery of the relevant information required to be delivered pursuant to
Section 4.02(a)(i) or (ii) of the Indenture (or such later date as the First
Lien Agent (or, if the First Lien Termination Date has occurred, the Collateral
Agent) may determine in its absolute discretion).

(d) After the occurrence of an Event of Default and during the continuance
thereof, the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Collateral Agent) shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The First Lien Agent
(or, if the First Lien Termination Date has occurred, the Collateral Agent)
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(e) Following the First Lien Termination Date, and subject to the Intercreditor
Agreement, at its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and that is not a
Permitted Lien, and may pay for the maintenance and preservation of the Article
9 Collateral to the extent any Pledgor fails to do so as required by the
Indenture or this Agreement, and each Pledgor jointly and severally agrees to
reimburse the Collateral Agent on demand for any reasonable payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Indenture Documents.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Indenture and
the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Indenture, the Intercreditor Agreement and the other provisions
hereof.

 

22



--------------------------------------------------------------------------------

 

(h) Without the First Lien Agent’s (or, if the First Lien Termination Date has
occurred, the Collateral Agent (acting at the direction of the holders of a
majority in aggregate principal amount of the Notes) prior written consent
(which consent shall not be unreasonably withheld), grant any extension of the
time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under the Indenture (subject to the Intercreditor Agreement).

(i) None of the Pledgors shall re-date any invoice or sale or make sales on
extended dating or extend or modify any Account outside the ordinary course of
business.

(j) Each Pledgor shall take commercially reasonable steps to settle, contest, or
adjust any dispute or claim in excess of $1.0 million at no expense to the
Secured Parties. No discount, credit, or allowance shall be granted to any
Account Debtor without the First Lien Agent’s (or, if the First Lien Termination
Date has occurred, the Collateral Agent’s) prior written consent, except for
discounts, credits, and allowances made or given in the ordinary course of
business of the Issuers (unless an Event of Default has occurred and is
continuing and the Collateral Agent has notified the Issuers that such exception
is withdrawn).

(k) If an Account Debtor returns any Inventory to any Pledgor then, unless an
Event of Default exists and the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Collateral Agent) has given notice to such
Pledgor not to do so, such Pledgor shall promptly determine the reason for such
return and if such return has a valid reason shall issue a credit memorandum to
the Account Debtor in the appropriate amount. All returned Inventory of a
Pledgor shall be subject to the Collateral Agent’s Liens thereon.

(l) Each Pledgor shall keep its Inventory (other than returned or obsolete
Inventory) in good and marketable condition, except for damaged or defective
Goods arising in the ordinary course of its business. Each Pledgor will not,
without the prior written consent of the First Lien Agent (or, if the First Lien
Termination Date has occurred, the Collateral Agent), acquire or maintain any
Inventory in excess of $1.0 million at any time on consignment or approval
unless such Inventory is disclosed to the First Lien Agent (or, if the First
Lien Termination Date has occurred, the Collateral Agent) and the relevant
Pledgor takes appropriate steps to insure that all of such Inventory meets the
criteria of Eligible Inventory, including delivery of appropriate subordination
agreements, if necessary. The Pledgors will conduct a physical count of their
Inventory at least once per each of their respective fiscal years, and during
the existence of an Event of Default, at such other times as the Collateral
Agent may reasonably request. Without the First Lien Agent’s (or, if the First
Lien Termination Date has occurred, the Collateral Agent’s) written consent, the
Pledgors will not sell, through a single transaction or a series of related
transactions, Inventory on a bill and hold, guaranteed sale, sale and return,
sale on approval, consignment, or other repurchase or return basis in excess of
$1.0 million.

 

23



--------------------------------------------------------------------------------

 

(m) In connection with all Inventory financed by letters of credit, the Pledgors
will, when an Event of Default is continuing, at the First Lien Agent’s (or, if
the First Lien Termination Date has occurred, the Collateral Agent’s) request,
instruct all suppliers, carriers, forwarders, customs brokers, warehouses or
other persons receiving or holding cash, checks, inventory, documents or
instruments in which the First Lien Agent (or, if the First Lien Termination
Date has occurred, the Collateral Agent) holds a security interest to deliver
them to the First Lien Agent (or, if the First Lien Termination Date has
occurred, the Collateral Agent) and/or subject to the First Lien Agent’s (or, if
the First Lien Termination Date has occurred, the Collateral Agent’s) order, and
if they shall come into the Issuers’ or their Subsidiaries’ possession, to
deliver them, upon request, to the First Lien Agent’s (or, if the First Lien
Termination Date has occurred, the Collateral Agent’s) in their original form.
The Pledgors shall also, when an Event of Default is continuing, at the First
Lien Agent’s (or, if the First Lien Termination Date has occurred, the
Collateral Agent’s) request, designate the First Lien Agent or the Collateral
Agent, as applicable, as the consignee on all bills of lading and other
negotiable and non-negotiable documents.

(n) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default and after the First Lien
Termination Date, of making, settling and adjusting claims in respect of Article
9 Collateral under policies of insurance, endorsing the name of such Pledgor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. Following the First Lien Termination Date, in the event that
any Pledgor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or under the Indenture or to pay any
premium in whole or part relating thereto, the Collateral Agent may (but shall
in no event be required to), without waiving or releasing any obligation or
liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(n), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Collateral Agent and shall be additional
Obligations secured hereby.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $1.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the First Lien Agent (or if the First Lien Termination Date has
occurred, the Collateral Agent), accompanied by instruments of transfer or
assignment duly executed in blank.

 

24



--------------------------------------------------------------------------------

 

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the First Lien
Agent (or if the First Lien Termination Date has occurred, the Collateral
Agent), accompanied by instruments of transfer or assignment duly executed in
blank. If any security of a domestic issuer now owned or hereafter acquired by
any Pledgor is uncertificated and is issued to such Pledgor or its nominee
directly by the issuer thereof, such Pledgor shall promptly notify the First
Lien Agent and the Collateral Agent in writing of such uncertificated securities
and (i) upon the First Lien Agent’s (or if the First Lien Termination Date has
occurred, the Collateral Agent’s) reasonable request or (ii) upon the occurrence
and during the continuance of an Event of Default, such Pledgor shall, pursuant
to an agreement in form and substance reasonably satisfactory to the First Lien
Agent (or if the First Lien Termination Date has occurred, the Collateral
Agent), either (x) cause the issuer to agree to comply with instructions from
the First Lien Agent (or if the First Lien Termination Date has occurred, the
Collateral Agent) as to such security, without further consent of any Pledgor or
such nominee, or (y) cause the issuer to register the First Lien Agent (or if
the First Lien Termination Date has occurred, the Collateral Agent) as the
registered owner of such security. If any security or other Investment Property,
whether certificated or uncertificated, representing an Equity Interest in a
third party and having a fair market value in excess of $1.0 million now or
hereafter acquired by any Pledgor is held by such Pledgor or its nominee through
a securities intermediary or commodity intermediary, such Pledgor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to a Control Agreement in form and substance reasonably
satisfactory to the First Lien Agent (or if the First Lien Termination Date has
occurred, the Collateral Agent), either (A) cause such securities intermediary
or commodity intermediary, as applicable, to agree, in the case of a securities
intermediary, to comply with entitlement orders or other instructions from the
First Lien Agent (or if the First Lien Termination Date has occurred, the
Collateral Agent) to such securities intermediary as to such securities or other
Investment Property or, in the case of a commodity intermediary, to apply any
value distributed on account of any commodity contract as directed by the First
Lien Agent (or if the First Lien Termination Date has occurred, the Collateral
Agent) to such commodity intermediary, in each case without further consent of
any Pledgor or such nominee, or (B) in the case of financial assets or other
Investment Property held through a securities intermediary, arrange for the
First Lien Agent (or if the First Lien Termination Date has occurred, the
Collateral Agent) to become the entitlement holder with respect to such
Investment Property, for the ratable benefit of the Secured Parties, with such
Pledgor being permitted, only with the consent of the First Lien Agent (or if
the First Lien Termination Date has occurred, the Collateral Agent), to exercise
rights to withdraw or otherwise deal with such Investment Property. The
Collateral Agent agrees with each of the Pledgors that the Collateral Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Pledgor, unless the First Lien Termination Date has occurred and an Event of
Default has occurred and is continuing or, after giving effect to any such
withdrawal or dealing rights, would occur. The provisions of this paragraph
(b) shall not apply to any financial assets credited to a Securities Account for
which the First Lien Agent (or if the First Lien Termination Date has occurred,
the Collateral Agent) is the securities intermediary.

 

25



--------------------------------------------------------------------------------

 

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $1.0 million,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Indenture or the Senior Lender Documents:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the normal conduct of such Pledgor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public, and agrees that it
shall take commercially reasonable steps with respect to any material products
covered by any such Patent as necessary and sufficient to establish and preserve
its rights under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees and its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

(d) Each Pledgor shall notify the First Lien Agent and the Collateral Agent
promptly if it knows that any Patent, Trademark or Copyright material to the
normal conduct of such Pledgor’s business may imminently become abandoned,
lapsed or dedicated to the public, or of any materially adverse determination or
development, (excluding office actions and similar determinations or
developments) in the United States Patent and Trademark Office, United States
Copyright Office, any court or any similar office of any country, regarding such
Pledgor’s ownership of any such material Patent, Trademark or Copyright or its
right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the

 

26



--------------------------------------------------------------------------------

United States Patent and Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country filed during the preceding
twelve-month period, and (ii) shall execute and deliver any and all agreements,
instruments, documents and papers as may be reasonably required to evidence the
Collateral Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Pledgor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Pledgor’s business, including, when applicable and necessary in such Pledgor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Pledgor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the the Collateral Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

ARTICLE V

Representations, Warranties and Covenants with respect to Transportation
Equipment

The Pledgors jointly and severally represent, warrant and covenant to the
Collateral Agent and the Secured Parties as follows:

Section 5.01. Representations and Warranties. Each Pledgor is the true, lawful,
sole and exclusive owner of or otherwise has the right to use the After-Acquired
Transportation Equipment of such Pledgor. Upon (i) completion of the actions
contemplated by Sections 5.02 below (which actions have been taken, if this
representation and warranty is being made after the date by which such actions
are required to have been taken pursuant to Section 5.02) and (ii) if required
for perfection under the law of the relevant jurisdiction, receipt by the First
Lien Agent (or if the First Lien Termination Date has occurred, the Collateral
Agent) of official notification from the applicable Governmental Authority of
the perfection of the Security Interest in Transportation Equipment contemplated
hereby, all filings, registrations, recordings and other actions shall have been
taken such that After-Acquired Transportation Equipment constituting Collateral
of the Pledgors shall be subject to the duly perfected Security Interest of the
Collateral Agent for the benefit of the Secured Parties. Such Security Interest
shall be prior to any other Lien other than Liens in respect of Senior Lender
Claims and other Permitted Liens.

 

27



--------------------------------------------------------------------------------

 

Section 5.02. Perfection of Security Interests in Transportation Equipment
Represented by a Certificate of Title.

(a) To the fullest extent permitted under applicable law, with respect to all
After-Acquired Transportation Equipment constituting Collateral from time to
time hereafter owned by any Pledgor and represented by a certificate of title,
within 90 days (or such longer period as the First Lien Agent (or if the First
Lien Termination Date has occurred, the Collateral Agent) shall determine in its
sole and absolute discretion) of the date of acquisition of such After-Acquired
Transportation Equipment, each Pledgor shall (i) cause to be delivered to the
applicable Governmental Authority a duly completed application, pay any
applicable fees and take any other actions within its control necessary in order
to cause the certificate of title for such After-Acquired Transportation
Equipment at all times to be registered with the applicable Governmental
Authority showing “The Bank of New York Mellon Trust Company, N.A., as
collateral agent” as lienholder (and the Collateral Agent in such capacity and
the First Lien Agent shall be the only lienholders so registered ), (ii) if
necessary to perfect in any jurisdiction, cause the Liens of the Collateral
Agent to be identified on a notice of lien or other filing made in the
appropriate filing office in the applicable jurisdiction and pay all applicable
fees in connection therewith, (iii) provide the First Lien Agent (or if the
First Lien Termination Date has occurred, the Collateral Agent) evidence
reasonably satisfactory to it of the taking of the actions referred to in
preceding clauses (i) and (ii), and (iv) deliver the certificates of title for
such After-Acquired Transportation Equipment to the First Lien Agent (or if the
First Lien Termination Date has occurred, the Collateral Agent) (or its
sub-agent). Promptly following the receipt by any Pledgor of any document
evidencing official notification from the applicable Governmental Authority of
the perfection of the Security Interest in any After-Acquired Transportation
Equipment (and in any event within five Business Days thereof), such Pledgor
shall deliver such notification to the First Lien Agent (or if the First Lien
Termination Date has occurred, the Collateral Agent) (or its sub-agent).

(b) Each Pledgor agrees to execute all documentation reasonably required to
cause the registrations and filings with the applicable Governmental Authority
referred to in paragraphs (a) and (b) of this Section 5.02 to be accomplished
within the periods specified therein. Each Pledgor hereby grants to the First
Lien Agent (or if the First Lien Termination Date has occurred, the Collateral
Agent (or its sub-agent)) an absolute power of attorney to sign, upon the
occurrence and during the continuance of an Event of Default, any document or
instrument, and to make such filings, recordings and registrations, as may be
required by the relevant Governmental Authority in order to effect an absolute
assignment of all right, title and interest in any After-Acquired Transportation
Equipment. Promptly following the acquisition by any Pledgor of any
After-Acquired Transportation Equipment (and in any event within ten Business
Days of such acquisition), such Pledgor shall deliver to the Collateral Agent
such supplements to Schedule VII hereto as may be necessary to cause such
Schedule to be complete and accurate at such time.

(c) On delivery by any Pledgor of a certificate signed by an Officer of the
Issuers (upon which the Collateral Agent may conclusively rely), stating that
the termination of the Security Interest in, and the release of the Liens on,
any specified After-Acquired Transportation Equipment is permitted by the
Indenture, the Collateral Agent shall execute and deliver, at such Pledgor’s
expense, all documents that such Pledgor shall reasonably request to

 

28



--------------------------------------------------------------------------------

evidence such termination or release (including, without limitation, UCC
termination statements) and will duly assign and transfer to such Pledgor any of
the After-Acquired Transportation Equipment that may be in the possession of the
Collateral Agent and has not theretofore been sold or otherwise applied or
released pursuant to this Agreement.

Section 5.03. Maintenance of Registration. Each Pledgor shall, at its own
expense and in accordance with reasonable business practices, process all
documents required by the relevant Governmental Authority to maintain vehicle
registrations for all of its owned Transportation Equipment in all material
respects.

Section 5.04. Remedies. If an Event of Default shall occur and be continuing,
the First Lien Agent (or if the First Lien Termination Date has occurred, the
Collateral Agent) may, by written notice to the relevant Pledgor, take any or
all of the following actions: (i) declare the entire right, title and interest
of such Pledgor in and to any After-Acquired Transportation Equipment
constituting Collateral, vested in the First Lien Agent (or if the First Lien
Termination Date has occurred, the Collateral Agent) for the benefit of the
Secured Parties, in which event such rights, title and interest shall
immediately vest, in the First Lien Agent (or if the First Lien Termination Date
has occurred, the Collateral Agent) for the benefit of the Secured Parties, and
the First Lien Agent (or if the First Lien Termination Date has occurred, the
Collateral Agent) shall be entitled to exercise the power of attorney referred
to in Section 5.02(b) to execute, cause to be acknowledged and notarized and to
record said absolute assignment with the applicable Governmental Authority and
(ii) subject to Section 6 hereof, take and use or sell the After-Acquired
Transportation Equipment.

Section 5.05. Further Assurances. Each Pledgor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the First Lien Agent (or
if the First Lien Termination Date has occurred, the Collateral Agent) from time
to time such lists, descriptions and designations of its owned Transportation
Equipment, documents of title, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports and other assurances or instruments, and take such further steps
relating to such After-Acquired Transportation Equipment constituting Collateral
and other property or rights covered by the security interest hereby granted,
which the First Lien Agent (or if the First Lien Termination Date has occurred,
the Collateral Agent) deems reasonably appropriate or advisable to perfect,
preserve or protect its security interest in such After-Acquired Transportation
Equipment.

ARTICLE VI

Remedies

Section 6.01. Remedies Upon Default. Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuance of an Event of
Default, each Pledgor agrees to deliver each item of Collateral to the First
Lien Agent (or, if the First Lien Termination Date has occurred), the Collateral
Agent on demand, and it is agreed that the Collateral Agent, in addition to any
rights now or hereafter existing under applicable law and under the other
provisions of this Agreement, shall have all rights as a secured creditor under
the Uniform Commercial Code, and such other rights and remedies to which a
secured creditor is

 

29



--------------------------------------------------------------------------------

entitled under the laws in effect in all relevant jurisdictions, and shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Pledgors to the Collateral Agent or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or a nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers thereunder cannot be obtained with the use of commercially reasonable
efforts, which each Pledgor hereby agrees to use), (b) with or without legal
process (personally, or by agents or attorneys) and with or without prior notice
or demand for performance, to take possession of the Article 9 Collateral and
without liability for trespass to the applicable Pledgor, to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Pledgor agrees that the Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law and in accordance with,
and to the extent consistent with, the terms of the Intercreditor Agreement, to
sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 6.01, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall, except in the case of Collateral that is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, give the applicable Pledgors 10 Business Days’ written notice
(which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication,

 

30



--------------------------------------------------------------------------------

adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 6.01, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Pledgor (all such rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Pledgor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 6.02 hereof
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 6.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

Section 6.02. Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, the Collateral Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses and indemnification
amounts incurred by the Collateral Agent or the Trustee in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Indenture Document or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent or the Trustee hereunder or under any
other Indenture Document on behalf of any Pledgor and any other reasonable costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Indenture Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and

 

31



--------------------------------------------------------------------------------

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

Section 6.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion, in
accordance with, and to the extent consistent with, the terms of the
Intercreditor Agreement, (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws or, to the
extent applicable, Blue Sky or other state securities laws and (b) may approach
and negotiate with a single potential purchaser to effect such sale. Each
Pledgor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 6.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

Section 6.04. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Security Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised

 

32



--------------------------------------------------------------------------------

from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Collateral Agent. All such rights, powers and remedies
shall be cumulative and the exercise or the beginning of the exercise of one
shall not be deemed a waiver of the right to exercise any other or others. No
delay or omission of the Collateral Agent in the exercise of any such right,
power or remedy and no renewal or extension of any of the Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver of
any Default or Event of Default or an acquiescence thereof. No notice to or
demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Agent to any other or further action in any
circumstances without notice or demand. In the event that the Collateral Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Collateral Agent may recover
reasonable expenses, including reasonable attorneys’ fees and expenses, and the
amounts thereof shall be included in such judgment.

Section 6.05. Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Pledgor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VII

Other Second-Lien Obligations

Section 7.01. Other Second-Lien Obligations. On or after the date hereof and so
long as permitted by the Indenture, the Issuers may from time to time designate
Other Second-Lien Obligations permitted by the Indenture to be secured by a Lien
on the Collateral as Obligations hereunder by delivering to the Collateral Agent
(a) a certificate signed by an Officer of the Issuers (i) identifying the Other
Second-Lien Obligations so designated and the aggregate principal amount or face
amount thereof, stating that such Other Second-Lien Obligations are designated
as Obligations for purposes hereof, (ii) representing that such designation of
such obligations as Obligations complies with the terms of each of the Indenture
Documents and Additional Secured Debt Documents and (iii) specifying the name
and address of the Authorized Representative for the holders of such Other
Second-Lien Obligations, (b) a fully executed Additional Secured Party Consent
(in the form attached as Exhibit II hereto); and (c) an opinion of counsel to
the effect that the designation of such obligations as Other Second-Lien
Obligations is in compliance with the terms of the Indenture and the Notes. The
Collateral Agent agrees that upon the satisfaction of all conditions set forth
in the preceding sentence, the Collateral Agent shall act as agent under and
subject to the terms of this Agreement for the benefit of all Secured Parties,
including without limitation, any secured parties that hold any such Other
Second-Lien Obligations, and the Authorized Representative for the holders of
such Other Second-Lien Obligations agrees to the appointment, and acceptance of
the appointment, of the Collateral Agent as agent for the holders of such Other
Second-Lien Obligations as set forth in each Additional Secured Party Consent
and agrees, on behalf of itself and each Secured Party it represents, to be
bound by this Agreement.

 

33



--------------------------------------------------------------------------------

 

ARTICLE VIII

[Intentionally Omitted]

ARTICLE IX

Miscellaneous

Section 9.01. Notices. All communications and notices hereunder shall (except as
otherwise permitted herein) be in writing and given as provided in Section 13.02
of the Indenture. All communications and notices hereunder to any Subsidiary
Pledgor shall be given to it in care of QD LLC, with such notice to be given as
provided in Section 13.02 of the Indenture.

Section 9.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Indenture Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Indenture, any
other Indenture Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 9.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

Section 9.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party, the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such party, the Collateral Agent and the other Secured Parties and their
respective permitted successors and assigns, except that no party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such

 

34



--------------------------------------------------------------------------------

assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Indenture. This Agreement shall be construed as a separate
agreement with respect to each party and may be amended, modified, supplemented,
waived or released with respect to any party without the approval of any other
party and without affecting the obligations of any other party hereunder.

Section 9.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent. The
Collateral Agent hereunder shall at all times be the same person that is the
Trustee under the Indenture. Written notice of resignation by the Trustee,
pursuant to the Indenture shall also constitute notice of resignation as the
Collateral Agent under this Agreement. Upon the acceptance of any appointment as
the Trustee under the Indenture by a successor Trustee that successor Trustee
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent pursuant hereto.

Section 9.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in the Indenture.

(a) Without limitation of its indemnification obligations under the other
Indenture Documents, each Pledgor jointly and severally agrees to indemnify the
Collateral Agent, the Trustee and each Affiliate of the foregoing Persons (each
such Person being an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution, delivery or performance of this Agreement or any
other Indenture Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the transactions contemplated
hereby, (ii) the use of proceeds of the Notes or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 9.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Indenture Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Indenture Document, or any investigation made by
or on behalf of the Collateral Agent or any other Secured Party. All amounts due
under this Section 9.06 shall be payable on written demand therefor.

 

35



--------------------------------------------------------------------------------

 

Section 9.07. Collateral Agent Appointed Attorney-in-Fact; Duty of Collateral
Agent. (a) Each Pledgor hereby appoints the Collateral Agent the
attorney-in-fact of such Pledgor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. The
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and following the First Lien Termination
Date, with full power of substitution either in the Collateral Agent’s name or
in the name of such Pledgor, (a) to receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof, (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral, (c) to ask for, demand, sue for, collect, receive and
give acquittance for any and all moneys due or to become due under and by virtue
of any Collateral, (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral, (e) to send verifications of Accounts
to any Account Debtor, (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral, (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Collateral Agent, and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.

(b) The Collateral Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. Neither the Collateral Agent, nor any other Secured Party nor any of
their respective officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be liable for failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Pledgor or any other person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Pledgor for any act or failure to act
hereunder,

 

36



--------------------------------------------------------------------------------

except to the extent that any such act or failure to act is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from their own gross negligence or willful misconduct.

(c) The Collateral Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral.

(d) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission is found by a
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from gross negligence or willful misconduct on the part of the
Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Grantors to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.

(e) The Collateral Agent shall have no duty to act outside of the United States
in respect of any Collateral located in a jurisdiction other than the United
States.

(f) Whenever the consent of the Collateral Agent is required or contemplated to
be given pursuant to any provision of this Agreement, the Collateral Agent shall
not be required to provide such consent unless it shall have been directed to do
so in writing by the Holders of a majority in aggregate principal amount of the
Notes outstanding under the Indenture.

(g) The rights, privileges, protections, immunities and benefits given to the
Trustee under the Indenture, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Collateral Agent
hereunder, and by each agent, custodian and other Person employed to act
hereunder.

Section 9.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent in exercising any right, power or remedy hereunder or under any other
Indenture Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Collateral Agent hereunder and
under the other Indenture Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or

 

37



--------------------------------------------------------------------------------

consent to any departure by any Holder therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 9.09, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any Pledgor in any case
shall entitle any Pledgor to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9 of the Indenture.

(c) For the purpose of Section 9.09(b) above, the Collateral Agent shall be
entitled to conclusively rely upon (i) written confirmation from the agent
managing the solicitation of consents and a certificate signed by an Officer of
the Issuers, provided by the Trustee, as to the receipt of valid consents from
the Holders of at least a majority in aggregate principal amount of all
outstanding Notes to amend this Agreement (or two-thirds in aggregate principal
amount of all outstanding Notes if required by Section 9.02 of the Indenture),
and (ii) any document believed by it to be genuine and to have been signed or
presented by the proper person and the Collateral Agent need not investigate any
fact or matter stated in the document. At any time that the Issuers desire that
this Agreement be amended as provided in Section 9.09(b) above, the Issuers
shall deliver to the Collateral Agent a certificate signed by an Officer of the
Issuers stating that the amendment of this Agreement is permitted pursuant to
Section 9.09(b) above. If requested by the Collateral Agent (although the
Collateral Agent shall have no obligation to make any such request), the Issuers
shall furnish appropriate legal opinions (from counsel reasonably acceptable to
the Collateral Agent) to the effect set forth in the immediately preceding
sentence. Such officers’ certificate and legal opinion will contain the
statements required by Section 9.06 of the Indenture. If requested by the
Collateral Agent (although the Collateral Agent shall have no obligation to make
any such request), the Issuers shall furnish to the Collateral Agent copies of
officers’ certificates and legal opinions delivered to the Trustee in connection
with any amendment to the Indenture affecting the operation of this
Section 9.09. The Collateral Agent shall not be liable for any action it takes
or omits to take in good faith in reliance on such certificates or opinions.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INDENTURE DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

 

38



--------------------------------------------------------------------------------

 

Section 9.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Indenture Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.

Section 9.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Indenture Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any Holder may otherwise have to bring any
action or proceeding relating to this Agreement or any other Indenture Document
against any Pledgor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Indenture
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 9.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate when (i) all the Obligations (other than contingent indemnity or
expense reimbursement obligations in respect of which no claim has been made)
have been paid in full in cash or immediately available funds; provided that,
upon payment in full of the Notes Obligations, the Collateral Agent may assume
that no Obligations are outstanding unless otherwise advised in writing by the
Issuers;

 

39



--------------------------------------------------------------------------------

and (ii) this Agreement, the pledges made herein, the Security Interest and all
other security interests granted hereby, and all other Security Documents
securing the Obligations, shall automatically terminate as of the date when the
Holders of at least two thirds in aggregate principal amount of all Notes issued
and outstanding under the Indenture consent to the termination of this
Agreement, such termination to include, without limitation, the termination of
the pledge of the Pledged Collateral and the Security Interest.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary
Pledgor shall be automatically released upon the consummation of any transaction
permitted by the Indenture as a result of which such Subsidiary Pledgor ceases
to be a Subsidiary of QD LLC or otherwise ceases to be a Pledgor.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Indenture to any person that is not a Pledgor, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to the Indenture, the security
interest in such Collateral shall be automatically released. If any of the
Collateral shall become subject to the release provisions set forth in the
Intercreditor Agreement, such Collateral shall be automatically released from
the security interest in such Collateral to the extent provided therein.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 9.15 or Section 11.08 of the Indenture, the
Collateral Agent shall execute and deliver to any Pledgor, at such Pledgor’s
expense, all documents that such Pledgor shall reasonably request to evidence
such termination or release (including, without limitation, UCC termination
statements) and will duly assign and transfer to such Pledgor such of the
Pledged Collateral that may be in the possession of the Collateral Agent and has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 9.15
shall be without recourse to or warranty by the Collateral Agent.

Section 9.16. Additional Subsidiaries. If, pursuant to the Indenture, the Issuer
is required to cause any Subsidiary that is not a Pledgor to become a Pledgor,
upon execution and delivery by the Collateral Agent and such Subsidiary of an
instrument in the form of Exhibit I hereto, such Subsidiary shall become a
Subsidiary Pledgor hereunder with the same force and effect as if originally
named as a Subsidiary Pledgor herein. The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement.
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.

Section 9.17. Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Collateral Agent pursuant to this Agreement are expressly subject and
subordinate to the liens and security interests granted (x) to General Electric
Capital Corporation, as fixed asset revolving facility collateral agent (and its
permitted successors), for the benefit of the secured parties referred to below
pursuant to the Collateral Agreement, dated as of December 18, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time),
from the “Pledgors” referred to therein,

 

40



--------------------------------------------------------------------------------

in favor of General Electric Capital Corporation, as collateral agent for the
secured parties referred to therein, and (y) to General Electric Capital
Corporation, as current asset revolving facility collateral agent (and its
permitted successors), for the benefit of the secured parties referred to below
pursuant to the Collateral Agreement, dated as of December 18, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time),
from the “Pledgors” referred to therein, in favor of General Electric Capital
Corporation, as collateral agent for the secured parties referred to therein,
and (ii) the exercise of any right or remedy by the Collateral Agent hereunder
is subject to the limitations and provisions of the Intercreditor Agreement. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement (except with respect to terms relating to the
Collateral Agent’s rights, privileges, protections, immunities and benefits),
the terms of the Intercreditor Agreement shall govern.

Section 9.18. Senior Collateral Documents. The Collateral Agent acknowledges and
agrees, on behalf of itself and any Secured Party, that any provision of this
Agreement to the contrary notwithstanding, until the First Lien Termination
Date, the Pledgors shall not be required to act or refrain from acting pursuant
to the Security Documents or with respect to any Collateral on which the First
Lien Agent has a Lien superior in priority to the Collateral Agent’s Lien
thereon in any manner that would result in a default under the terms and
provisions of the Senior Lender Documents.

[Signature Page Follows]

 

41



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

QUALITY DISTRIBUTION, INC.

QUALITY DISTRIBUTION, LLC

AMERICAN TRANSINSURANCE GROUP, INC.

CHEMICAL LEAMAN CORPORATION

ENVIROPOWER, INC.

MEXICO INVESTMENTS, INC.

M T L OF NEVADA

POWER PURCHASING, INC.

QD CAPITAL CORPORATION

QD RISK SERVICES, INC.

QUALITY CARRIERS, INC.

QUALA SYSTEMS, INC.

By:  

            /s/ Gary R. Enzor

  Name: Gary R. Enzor   Title: Chief Executive Officer



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BOASSO AMERICA CORPORATION By:  

            /s/ Gary R. Enzor

  Name: Gary R. Enzor   Title: Chief Executive Officer



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent By:  

            /s/ Craig A. Kaye

  Name: Craig A. Kaye   Title: Vice President



--------------------------------------------------------------------------------

 

EXHIBIT I

to Collateral Agreement

SUPPLEMENT NO.          dated as of                      (this “Supplement”), to
the Collateral Agreement dated as of November 3, 2010 (the “Collateral
Agreement”), among QUALITY DISTRIBUTION, INC., a Florida corporation
(“Holdings”), QUALITY DISTRIBUTION, LLC, a Delaware limited liability company
(“QD LLC”) and QD CAPITAL CORPORATION, a Delaware Corporation (together with QD
LLC, the “Issuers”), each Subsidiary of QD LLC identified on Schedule I or
otherwise identified herein as a party (each, a “Subsidiary Pledgor” and
collectively, the “Subsidiary Pledgors”) and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A. as collateral agent for the Secured Parties (as defined below) (in
such capacity, the “Collateral Agent”).

A. Reference is made to the indenture dated as of the date hereof (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Issuers, Holdings, and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Collateral Agreement.

C. The Pledgors have entered into the Collateral Agreement in order to induce to
induce the Trustee to enter into the Indenture, and to induce the Holders of the
Notes to purchase the Notes. Section 9.16 of the Collateral Agreement provides
that additional Subsidiaries may become Subsidiary Pledgors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Indenture to become a
Subsidiary Pledgor under the Collateral Agreement as consideration for the entry
by the Trustee into the Indenture and the purchase of the Notes by the Holders.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 9.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Pledgor under the Current
Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Pledgor, and the New Subsidiary hereby (a) agrees to all
the terms and provisions of the Collateral Agreement applicable to it as a
Subsidiary Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Pledgor thereunder are true and
correct, in all material respects, on and as of the date hereof. In furtherance
of the foregoing, the New Subsidiary, as security for the payment and
performance in full of the Obligations (as defined in the Collateral Agreement),
does hereby create and grant to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in and Lien on all the New Subsidiary’s
right, title and interest in and to the Collateral (as defined in the Collateral
Agreement) of the New Subsidiary. Each reference to a “Subsidiary Pledgor” or
“Pledgor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

 

Exhibit II

Page 2

 

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof.

SECTION 4. Schedules I, II, III, IV, V and VI and to the Collateral Agreement
are hereby amended by supplementing such Schedules with the information for the
New Subsidiary contained in Annexes A, B, C, D, E and F attached hereto.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

SECTION 10. The recitals contained herein shall be taken as the statements of
the New Subsidiary, and the Collateral Agent assumes no responsibility for their
correctness. The Collateral Agent makes no representations as to the validity or
sufficiency of this Supplement.



--------------------------------------------------------------------------------

 

Exhibit II

Page 3

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[Name of New Subsidiary] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

 

Exhibit II

Page 4

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Collateral Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

 

ANNEX A

to Supplement No.          to the

Guarantee and

Collateral Agreement

LEGAL NAME; JURISDICTION OF FORMATION; CHIEF EXECUTIVE OFFICE; TYPE OF

ORGANIZATION; WHETHER A

REGISTERED ORGANIZATION; ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY;

FEDERAL TAXPAYER IDENTIFICATION NUMBER

 

Exact Legal

Name

 

Jurisdiction of

Formation

 

Location of

Chief

Executive

Office

  

Type of
Organization

  

Registered
Organization?

  

Organization
Identification
Number (or, if
none, so
indicate)

  

Federal
Taxpayer

Identification
Number

                                               



--------------------------------------------------------------------------------

 

ANNEX B

to Supplement No.          to the

Guarantee and

Collateral Agreement

PLEDGED SECURITIES OF THE NEW SUBSIDIARY

Equity Interests

 

Issuer

 

Number of Issuer
Certificate

 

Number and Class of
Registered Owner

 

Percentage of

Equity Interest

 

Equity Interests

                       

Debt Securities

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

                 



--------------------------------------------------------------------------------

 

ANNEX C

to Supplement No.          to the

Guarantee and

Collateral Agreement

PATENTS, TRADEMARKS AND COPYRIGHTS



--------------------------------------------------------------------------------

 

ANNEX D

to Supplement No.          to the

Guarantee and

Collateral Agreement

FILING JURISDICTIONS



--------------------------------------------------------------------------------

 

ANNEX E

to Supplement No.          to the

Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

 

ANNEX F

to Supplement No.          to the

Guarantee and

Collateral Agreement

MATTERS RELATING TO ACCOUNTS AND INVENTORY



--------------------------------------------------------------------------------

 

Exhibit II

to Collateral Agreement

Form of Additional Secured Party Consent

[Name of Additional Secured Creditor]

[Address of Additional Secured Creditor]

[Date]

 

 

 

 

 

 

 

 

The undersigned is the agent or trustee (the “Authorized Representative”) for
persons wishing to become “Secured Parties” (the “New Secured Parties”) under
the Collateral Agreement dated as of November 3, 2010 (as heretofore amended
and/or supplemented, the “Collateral Agreement” (capitalized terms used without
definition herein have the meanings assigned to such term by the Collateral
Agreement)) among QUALITY DISTRIBUTION, INC., a Florida corporation
(“Holdings”), QUALITY DISTRIBUTION, LLC, a Delaware limited liability company
(“QD LLC”) and QD CAPITAL CORPORATION, a Delaware Corporation (together with QD
LLC, the “Issuers”), each subsidiary of QD LLC identified therein as a party
(each, a “Subsidiary Pledgor”) and THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined therein).

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been authorized by the New
Secured Parties to become a party to the Collateral Agreement on behalf of the
New Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the “New Secured
Obligation”) and to act as the Authorized Representative for the New Secured
Parties;

(ii) acknowledges that the New Secured Parties has received a copy of the
Collateral Agreement;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Secured Parties and to exercise such
powers under the Collateral Agreement as are delegated to the Collateral Agent
by the terms thereof, together with all such powers as are reasonably incidental
thereto; and

(iv) accepts and acknowledges the terms of the Collateral Agreement applicable
to it and the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the New Secured
Obligations



--------------------------------------------------------------------------------

 

Exhibit II

Page 2

and agrees on its own behalf and on behalf of the New Secured Parties to be
bound by the terms hereof applicable to holders of Other Second-Lien
Obligations, with all the rights and obligations of a Secured Party thereunder
and bound by all the provisions thereof as fully as if it had been a Secured
Party on the effective date of the Collateral Agreement.

The Collateral Agent, by acknowledging and agreeing to this Additional Secured
Party Consent, accepts the appointment set forth in clause (iii) above.

The name and address of the Authorized Representative for purposes of
Section 7.01 of the Collateral Agreement are as follows:

[name and address of Authorized Representative]

THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Consent to be duly executed by its authorized officer as of the          day of
20    .

 

[NAME OF AUTHORIZED REPRESENTATIVE] By:  

 

  Name:   Title: ACKNOWLEDGED AND AGREED THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., AS COLLATERAL AGENT By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

 

Exhibit II

Page 3

 

QUALITY DISTRIBUTION, LLC By:  

 

  Name:   Title: QD CAPITAL CORPORATION By:  

 

  Name:   Title: